IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

FLORIDA DEPARTMENT OF                 NOT FINAL UNTIL TIME EXPIRES TO
REVENUE,                              FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,

v.                                    CASE NO. 1D15-3926

SCOTTY WEAVER AND
KELLY MICHELLE KNAPIK,

      Appellees.


_____________________________/

Opinion filed April 8, 2016.

An appeal from an order of the Florida Department of Revenue.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior Assistant
Attorney General, Tallahassee, for Appellant.

No Appearance for Appellees.




PER CURIAM.

      The Florida Department of Revenue raises two issues in this appeal of a Final

Administrative Support Modification Order determining the child support obligation
of Appellee Scotty Weaver (the father). In the first issue, the Department argues

that the administrative law judge (ALJ) erred by concluding that he lacked authority

to enter a support order exceeding the amounts set forth in the Department’s

Proposed Order to Modify Administrative Support Order based on new information

developed at an evidentiary hearing that would increase the father’s child support

obligation under the statutory child support guidelines. In the second issue, the

Department argues that the Final Administrative Support Order is not supported by

competent, substantial evidence. Consistent with our opinion in Department of

Revenue v. Reyes, 181 So. 3d 1270 (Fla. 1st DCA 2015), we resolve both issues by

concluding that the ALJ was required to establish the father’s child support

obligation based on the evidence presented at the hearing. By limiting the father’s

child support obligation to the amounts contained in the proposed order,

notwithstanding the evidence presented, the Final Administrative Support Order is

contrary to Florida law and not supported by competent, substantial evidence.

Accordingly, we vacate the order and remand for further proceedings.


ROBERTS, C.J., SWANSON, and KELSEY, JJ., CONCUR.




                                         2